Case 3:21-cv-00924-JAM Document 16-4 Filed 07/30/21 Page 1 of 4




                        EXHIBIT B
    Case 3:21-cv-00924-JAM Document 16-4 Filed 07/30/21 Page 2 of 4




June 15, 2021

To Whom It May Concern:

On behalf of my son who is still a minor, I am requesting an exemption from the
Covid-19 vaccination currently being mandated for UConn students.
DiSalvatore is an incoming freshman and at this time I do not wish to vaccinate him
due to apprehension and fear. I am requesting an exemption until more time has
passed and there is more research supporting the need for it and refuting and
dangerous short- or long-term effects from getting it.

He is healthy and in a low-risk population. It is currently allowed under Emergency
Use only, leaving he and I fearful of what negative effects could occur.

I’m asking that our concerns regarding the vaccine be considered and that he will be
granted exemption.

Kindest regards,
Amy DiSalvatore
        Case 3:21-cv-00924-JAM Document 16-4 Filed 07/30/21 Page 3 of 4




From: DOS - Dean of Students
Sent: Friday, July 23, 2021 5:15 PM
To:                                 disalvatore@uconn.edu>
Subject: Non-Medical COVID-19 Vaccination Exemption


Dear            DiSalvatore:

You have been granted a non-medical COVID-19 vaccination exemption.

Individuals who are not fully vaccinated against the SARS-CoV-2 virus are at increased risk of
contracting and transmitting COVID-19. The following preventive measures are required to reduce
this risk:

Residential Students
       •             Pre-arrival testing 3 -5 days prior to arrival on campus (student responsibility)
                         Upload your test results at myhealth.uconn.edu.
       •             Arrival testing. Information will be provided in a separate communication from
SHAW.
       •             Modified quarantine for 7 days after arrival on campus with repeat testing on day 5-
7
       •             Wearing masks or face coverings in all indoor settings
       •             Surveillance testing weekly. Information will be provided in a separate
                    communication from SHAW.
       •             Medical quarantine after contact with a suspected or confirmed case of COVID-19
       •             Isolation for presumed or confirmed cases of COVID-19

Non-Residential Students
      •             Pre-arrival testing 3-5 days prior to arrival on campus (student responsibility)
      •             Modified quarantine for the first 7 days of your on campus presence with repeat
                   testing recommended on day 5-7
        Case 3:21-cv-00924-JAM Document 16-4 Filed 07/30/21 Page 4 of 4


        •             Wearing masks or face coverings in all indoor settings
        •             Surveillance testing. Information will be provided in a separate communication
                     from SHAW.
        •             Medical quarantine after contact with a suspected or confirmed case of COVID-19
        •             Isolation for presumed or confirmed cases of COVID-19

In the case of an outbreak of COVID-19 on any of our campuses, individuals who are not vaccinated
against the SARS-CoV-2 virus may be excluded from the affected campus until the outbreak is
declared over.

These preventive measures are necessary to protect individuals who are unvaccinated and the larger
UConn community.

Sincerely,




Eleanor JB Daugherty, Ed.D.        
Associate VP for Student Affairs & Dean of Students
